Citation Nr: 0507715	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  97-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for ear infections.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a
January 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

Procedural history

The veteran served on active duty from September 1961 to 
January 1963.

The veteran filed a claim for a number of disabilities in May 
1983, including mental breakdown, mental fatigue and 
depression.  The veteran's claim for entitlement to service 
connection for a "nervous disorder" was denied in an August 
1983 rating decision.  The veteran appealed that decision.  
In a February 1985 decision, the Board denied service 
connection for an acquired psychiatric disorder.  In the 
February 1985 decision, the Board referred the issue of 
entitlement to service connection for ear infections to the 
RO.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board 
does not have jurisdiction of issues not yet adjudicated by 
the RO].

The veteran attempted to reopen his claim for entitlement to 
service connection for an acquired psychiatric condition in 
October 1994 and February 1996, which was denied in September 
1995 and May 1996 rating decisions, respectively.  The RO 
also denied entitlement to service connection for ear 
infections in the May 1996 RO decision.  The veteran filed a 
notice of disagreement in regards to his claim for 
entitlement to service connection for ear infections and 
again attempted to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder in May 1996.  
The RO determined that the veteran had not submitted new and 
material evidence reopen his previously denied claims of 
entitlement to service connection for ear infections and an 
acquired psychiatric disorder in a January 1997 rating 
decision.  The veteran perfected the appeal of this decision 
with the timely submission of his substantive appeal (VA Form 
9) in April 1997.  

This claim was previously before the Board in April 2000.  At 
that time, the claim was remanded to ascertain whether the 
veteran wanted a personal hearing and to clarify that the 
veteran's claim for ear infections was one for initial 
service connection, not a claim to reopen as the RO had 
characterized it in the January 1997 rating decision. 

In a revised statement of the case (SOC) dated in August 
2000, the RO recharacterized the issue involving ear 
infections to an initial claim for service connection.  The 
RO denied the claim on the merits.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

In a September 2001 rating decision, the RO denied service 
connection for damaged eyesight of the right eye.  The 
veteran perfected an appeal of this decision with the timely 
submission of his substantive appeal in April 2002.  However, 
in a statement received by the RO in June 2004, the veteran 
indicated that he wished to withdraw his appeal of this 
claim.  Accordingly, that issue is no longer before the Board 
on appeal.  See 38 C.F.R. § 20.204 (2004). 


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder and ear infections.  
Specifically, the veteran argues that his acquired 
psychiatric condition developed in service as a result of an 
emotional breakdown around November or December 1962 that 
forced him to be separated from service prematurely, and that 
his ear infections did not exist prior to service but were 
incurred in service as a result of sleeping outdoors in 
Colorado in November 1961.

Reasons for remand

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran a letter in December 2003, 
that letter did not satisfy the requirements of the VCAA for 
a number of reasons.  

First, the December 2003 VCAA letter incorrectly informed the 
veteran that the RO was working on the veteran's claims for 
service connection.  The veteran's claim regarding an 
acquired psychiatric condition has already previously been 
denied and involves a determination as to whether new and 
material evidence has been submitted to reopen the claim.  
Second, and perhaps most crucially, the December 2003 letter 
did not identify the evidentiary requirements needed in order 
to satisfy the veteran's claims.  The letter stated that "in 
order to establish entitlement to the benefit you want, the 
evidence must show that the claimed condition had their [sic] 
onset in service."  The letter did not mention the 
requirements of a current disability or medical nexus opinion 
or the requirements for aggravation of pre-existing 
disabilities, which may be at issue here in regards to the 
veteran's service connection claim.  The letter completely 
failed to mention the evidentiary requirements of new and 
material evidence.  The veteran indicated in a December 2003 
statement that he did not understand the duties of the VA in 
regards to the VCAA.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Medical records

In the numerous statements the veteran has submitted to the 
RO over the years, he indicated treatment from private 
doctors and facilities immediately following service, 
including Dr. D.M., Dr. C.B., Dr. D.S., Dr. E.B. and Dr. W.C. 
and the University of Arizona Infirmary in Tucson.  Such 
records may affect the outcome of the claims.  The RO, in its 
VCAA letter, should emphasize that the veteran must complete 
a release for these private treatment records or submit these 
records himself.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice 
and development required by the VCAA 
has been accomplished, in particular 
notifying the veteran of the 
evidentiary requirements for service 
connection claims and claims to reopen 
in general.

2.  VBA should request that the 
veteran identify any additional 
evidence relevant to the above-
mentioned claims, and instruct him 
that he should either complete a 
release for private medical evidence 
from Dr. D.M., Dr. C.B., Dr. D.S., Dr. 
E.B. and Dr. W.C. and the University 
of Arizona Infirmary in Tucson or 
obtain this private medical evidence 
himself for submission.  VBA should 
then take appropriate steps to secure 
any medical treatment records so 
identified and associate them with the 
veteran's VA claims folder, to include 
updated treatment records from the 
Southern Arizona VA Health Care System 
in Tucson, Arizona and the VA Medical 
Center in Tucson, Arizona.  

3.  After accomplishing any additional 
development which is deemed by it to 
be necessary, VBA should review the 
evidence of record and readjudicate 
the veteran's claim for service 
connection for ear infections and his 
claim to reopen his previously denied 
claim for service connection for an 
acquired psychiatric disorder.  If the 
claims remain denied, in whole or in 
part, VBA should provide the veteran 
with a supplemental statement of the 
case (SSOC) and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




